DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 2/10/2022.  Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-20 are pending in the application.
Applicant’s election of Species II, Fig. 10A as the species in the reply filed on 2/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Therefore, claims 1-20 are examined based on applicant’s elected species above.
Claim Objections
Claim 12 is objected to because of the following informalities: 
Line 1: insert “at least one” before “vibration producing device”
Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner (US 2008/0269652) in view of Shafieloo (US 2016/0030281).
In regards to claim 1, Reiner discloses a system for applying a vibration to a body (massage element may be vibratory element, paragraph 34), comprising: a platform including at least one vibration producing device producing a vibration having a frequency and amplitude (massage element may be vibratory element, paragraph 34, vibration by definition contains frequency and amplitude), wherein the vibration is applied to at least a portion of the body (paragraph 34); at least one sensor which senses at least one piece of bioinformation and generates an output based on the at least one piece of bioinformation (paragraph 18), wherein the at least one piece of bioinformation is related to at least one of a physical, psychological, emotional and environmental status of the body (paragraph 18), and wherein the vibration is based on the at least one piece of bioinformation (paragraph 10).
While Reiner does not explicitly teach that the vibratory device produces a vibration having a frequency and amplitude, wherein at least one of the frequency and amplitude of the vibration is based on the at least one piece of bioinformation, it is known that vibratory devices produce frequency and amplitude (Shafieloo: paragraph 43).
Further, Shafieloo teaches wherein at least one of the frequency and amplitude of the vibration is based on the at least one piece of bioinformation (paragraph 69).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reiner wherein the vibratory device produces a vibration having a frequency and amplitude, wherein at least one of the frequency and amplitude of the vibration is based on the at least one piece of bioinformation, it is known that vibratory devices produce frequency and amplitude as taught by Shafieloo as this would allow the device to adjust the application of the vibration as needed by the user.
In regards to claim 3, Reiner in view of Shafieloo teaches the device of claim 1.
Reiner does not disclose a controller programmed to control the vibration producing devices, and to execute an algorithm defined by a sequence of vibrations, wherein the algorithm and sequence of vibrations is chosen based on the output of the at least one sensor.
However, Shafieloo teaches a controller (control unit 20) programmed to control the vibration producing devices (paragraph 56), and to execute an algorithm defined by a sequence of vibrations, wherein the algorithm and sequence of vibrations is chosen based on the output of the at least one sensor (paragraph 65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reiner a controller programmed to control the vibration producing devices, and to execute an algorithm defined by a sequence of vibrations, wherein the algorithm and sequence of vibrations is chosen based on the output of the at least one sensor as taught by Shafieloo as this would provide the user a means by which to input the treatment that has the best result.
In regards to claim 4, Reiner in view of Shafieloo teaches the device of claim 1 and Reiner further discloses wherein the bioinformation is based on at least one of Heart Rate (HR) (paragraph 18 line 12), Electrodermal Activity (EDA) (paragraph 18 line 14-15), blood pressure (paragraph 18 line 11), respiration rate (paragraph 18 line 15-17), electroencephalography (EEG) (paragraph 19 line 8-9).
In regards to claim 5, Reiner in view of Shafieloo teaches the device of claim 1 and Reiner further discloses wherein the sensor is at least one of electrical and strain (paragraph 18 line 12 and 14).
In regards to claim 9, Reiner in view of Shafieloo and Kim teaches the device of claim 3 and the combination further teaches wherein the at least one sensor includes an electroencephalograph that monitors brain wave frequency bands (Reiner: paragraph 19 line 8-9), and wherein the controller applies the algorithm until a predefined value for power in specific frequency bands is reached (Shafieloo: paragraph 51).
In regards to claim 10, Reiner in view of Shafieloo and Kim teaches the device of claim 3 and Reiner further teaches wherein the controller comprises at least one of a microprocessor (microprocessor 50).
In regards to claim 11, Reiner in view of Shafieloo and Kim teaches the device of claim 3 and the combination further teaches wherein the controller is programmed to execute a sequence of diagnostic vibrations using the at least one vibration producing device, while monitoring the output of the sensor (Shafieloo: diagnostic pattern interpreted as the initial pattern of vibration, paragraph 65 line 7-10), thereby identifying patterns which are effective with respect to the output of the sensor (Shafieloo: paragraph 51).
In regards to claim 12, Reiner in view of Shafieloo and Kim teaches the device of claim 11 and the combination further teaches wherein the vibration producing device comprises at least one eccentric motor with at least one eccentrically rotating mass (Shafieloo: paragraph 54), and wherein the sequence includes frequency sweeps of the at least one eccentric motor while monitoring the output of the at least one sensor (Shafieloo: frequency sweep across multiple devices, paragraph 70).
In regards to claim 13, Reiner in view of Shafieloo teaches the device of claim 3 and the combination further teaches wherein the controller is programmed to perform a diagnostic sequence of vibrations while monitoring the sensor output (Shafieloo: selection of initial pattern, paragraph 65 line 7-10), and then creates a new sequence based on analysis of the sensor output during the diagnostic sequence (Shafieloo: paragraph 51, claim 1).
In regards to claim 14, Reiner in view of Shafieloo teaches the device of claim 13 and the combination further teaches wherein the new sequence is unique to the user, and wherein this new sequence is learned by the controller based on the diagnostic sequence (Shafieloo: paragraph 65, claim 1).
In regards to claim 15, Reiner in view of Shafieloo teaches the device of claim 3 and Reiner further discloses wherein the algorithm is based on a plurality of sensor outputs, with the plurality of sensor outputs obtained either simultaneously (multiple sensors monitor for the purpose of biofeedback loops to optimize subjects state, paragraph 18).
In regards to claim 16, Reiner in view of Kim teaches the device of claim 3.
Reiner does not disclose wherein the algorithm chosen by the controller is based at least in part on the at least one piece of bioinformation and also based at least in part on historical information provided by the user, and the algorithm includes a physical stimulus chosen from the group including tactile, light, sound, temperature, scent, taste stimulus that drives the at least one piece of bioinformation sensed by the sensor, to a predefined state.
However, Shafieloo teaches wherein the algorithm chosen by the controller is based at least in part on the at least one piece of bioinformation and also based at least in part on historical information provided by the user (paragraph 51 and 65), and the algorithm includes a physical stimulus chosen from the group including tactile, light, sound, temperature, scent, taste stimulus that drives the at least one piece of bioinformation sensed by the sensor, to a predefined state (paragraph 65, claim 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reiner wherein the algorithm chosen by the controller is based at least in part on the at least one piece of bioinformation and also based at least in part on historical information provided by the user, and the algorithm includes a physical stimulus chosen from the group including tactile, light, sound, temperature, scent, taste stimulus that drives the at least one piece of bioinformation sensed by the sensor, to a predefined state as taught by Shafieloo as this would allow the device to have a more comprehensive basis by which to begin treatment and more details by which to optimize the treatment for the user.
In regards to claim 17, Reiner discloses a method for applying a vibration to a body of a user (massage element may be vibratory element, paragraph 34), comprising: outputting at least one piece of bioinformation from a sensor (paragraph 18), wherein the at least one piece of bioinformation is related to a physical, psychological, emotional or environmental status of the body of the user (paragraph 18); applying a vibration from at least one vibration producing device to at least a portion of the body (paragraph 34).
Reiner dies not explicitly disclose wherein the vibration has a frequency and amplitude that is based on the output of the sensor.
However, Shafieloo teaches wherein the vibration has a frequency and amplitude that is based on the output of the sensor (paragraph 13, paragraph 51, claim 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reiner wherein the vibration has a frequency and amplitude that is based on the output of the sensor as taught by Shafieloo as this would allow for adjustment of the vibration as suited to the user.
In regards to claim 18, Reiner in view of Shafieloo teaches the method of claim 17 and the combination further teaches choosing an algorithm comprising a sequence of motor drive waveforms based on the at least one piece of bioinformation (Shafieloo: paragraph 65, claim 14), wherein the algorithm is applied to the at least one vibration producing device by a controller (Shafieloo: paragraph 69), such that the vibration is based on the at least one piece of bioinformation, and wherein the algorithm alters the value of the at least one piece of bioinformation obtained from the user by the at least one sensor (Shafieloo: claim 14).
In regards to claim 19, Reiner in view of Shafieloo teaches the method of claim 17 and the combination further teaches wherein the choosing of the algorithm is performed by at least one of the user, the controller (Shafieloo: paragraph 51 and 65).
In regards to claim 20, Reiner in view of Shafieloo teaches the method of claim 17 and the combination further teaches using the at least one piece of bioinformation sensed by the sensor to choose an algorithm that produces a motor drive waveform that drives the vibration producing device, based on the at least one piece of bioinformation (Shafieloo: paragraph 69).
Claim 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner (US 2008/0269652) in view of Shafieloo (US 2016/0030281) as applied to above and in further view of Kim (US 2020/0163824).
In regards to claim 2, Reiner in view of Shafieloo teaches the device of claim 1.
Reiner does not disclose a mapping unit that relates the at least one piece of bioinformation sensed by the sensor to an algorithm that produces a motor drive waveform that drives the vibration producing device, based on the at least one piece of bioinformation.
However, Kim teaches further comprising: a mapping unit (data analyzer 220, paragraph 55) that relates the at least one piece of bioinformation sensed by the sensor to an algorithm that produces a motor drive waveform that drives the vibration producing device, based on the at least one piece of bioinformation (data analyzer 220 outputs to massage chair 100 to provide proper massage function based on biometric data, paragraph 51 and 57-59).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reiner with a mapping unit that relates the at least one piece of bioinformation sensed by the sensor to an algorithm that produces a motor drive waveform that drives the vibration producing device, based on the at least one piece of bioinformation as taught by Kim as this would allow the device to correlate the user response to the output of the vibration devices in order to provide the best treatment for the user.
In regards to claim 6, Reiner in view of Shafieloo teaches the device of claim 3.
Reiner does not disclose a comparator, wherein compares the output of the sensor to a predefined target value, and wherein the controller applies the algorithm to increase or decrease the sensor output toward the predefined target level.
However, Kim teaches a comparator, wherein compares the output of the sensor to a predefined target value, and wherein the controller applies the algorithm to increase or decrease the sensor output toward the predefined target level (relaxation index calculated using biometric data, paragraph 57-59, which is compared with a predetermined reference value, paragraph 74).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reiner to have a comparator, wherein compares the output of the sensor to a predefined target value, and wherein the controller applies the algorithm to increase or decrease the sensor output toward the predefined target level as taught by Kim as this would allow the device to monitor and maintain the status of the user at a desired state.
In regards to claim 7, Reiner in view of Shafieloo and Kim teaches the device of claim 6 and Reiner further discloses wherein the at least one sensor comprises at least one of a heart rate monitor (paragraph 18 line 12), a respiration monitor (paragraph 27).
In regards to claim 8, Reiner in view of Shafieloo and Kim teaches the device of claim 2 and Kim further teaches wherein the mapping unit maps the at least one sensor output to the algorithm which produces the motor drive waveform that drives the vibration producing device to affect the sensor output (paragraph 58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785